UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
EYECARE PARTNERS, LLC, Case No. 1:18-cv-507
Plaintiff, Dlott, J.
Litkovitz, M.J.
vs.
LANCE SNARR, et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff EyeCare Partners, LLC initiated this action in July 2018 against defendants
Lance Snarr, Visioncare Partners Management, Inc. d/b/a Total Eye Care Partners (“TECP”), and
Timothy Leland’ alleging that TECP engaged in unfair competition with plaintiff by using
plaintiff's confidential and proprietary information that it improperly received from plaintiff s
former employees, including defendants Snarr and Leland. (Doc. 1). Plaintiff also alleges that
its confidential and proprietary information was disclosed to TECP in violation of contractual
obligations and other relevant laws. (/d.). Defendant TECP filed an answer and counterclaim
for unfair competition/unfair practices on August 24, 2018, and defendant Snarr filed an answer
on August 21, 2018. (Doc. 14).

On September 14, 2018, plaintiff filed its first motion to dismiss defendant TECP’s
counterclaim. (Doc. 18). Thereafter, on April 4, 2019, the Court granted plaintiffs motion to
file a first amended complaint and add Timothy Leland as a defendant. (Doc. 47). On April 18,
2019, defendant TECP filed an answer to plaintiff's first amended complaint and an amended
counterclaim for unfair competition/unfair practices. (Doc. 49). Plaintiff filed a renewed motion
to dismiss defendant TECP’s counterclaim and supplemental memorandum on May 2, 2019.

(Docs. 54, 55). Defendant TECP’s amended counterclaim supersedes its original counterclaim

 

' Defendant Leland was added as a party defendant on April 4, 2019. (Doc. 46)
and is the legally operative counterclaim in this matter. Accordingly, it is RECOMMENDED

that plaintiff's first motion to dismiss defendant TECP’s counterclaim (Doc. 18) be DENIED as

MOOT?

Date: G //7 /; 4

   

Karen L. Litkovitz
United States Magistrate Judge

 

 

? The Court acknowledges that plaintiff recently filed a motion for leave to file a second amended complaint and add
additional claims and party defendants. (Doc. 61). This motion remains pending and is not yet ripe for the Court’s
review,
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
EYECARE PARTNERS, LLC, Case No. 1:18-cv-507
Plaintiff, Dlott, J.

Litkovitz, M.J.
vs.

LANCE SNARR, et al.,
Defendants.

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
